United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1898
Issued: April 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 18, 2015 appellant, through counsel, filed a timely appeal of a July 27,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish modification of her
September 10, 2009 wage-earning capacity.
FACTUAL HISTORY
On November 9, 2005 appellant, then a 45-year-old retail associate and former sales and
service associate, filed an occupational disease claim (Form CA-2) alleging that upon returning
to work on her new job assignment, her physician provided permanent medical restrictions and
1

5 U.S.C. § 8101 et seq.

requested ergonomic equipment. She noted, however, that the employing establishment had
failed to provide her with the chair requested by her physician. Appellant explained that as a
result of this failure to honor her medical restrictions, she developed low back pain in the
performance of her duties. The employing establishment explained that she was a part-time
flexible clerk and her duties were to work the window and mark up.
OWCP accepted the claim for exacerbation of somatic dysfunction (lumbar and sacral).
Appellant stopped work on November 16, 2007. On December 12, 2008 OWCP expanded the
claim to include exacerbation recurrent major depression.2 Appellant received wage-loss
compensation benefits.3
On February 26, 2009 appellant completed a form indicating that she did not wish to be
involuntarily reassigned to another installation and wished to convert to part-time regular in lieu
of the involuntary assignment. On March 4, 2009 the employing establishment provided
appellant a revised modified permanent assignment as a part-tine regular modified mail
processing clerk. It explained the details of her position which included that she worked 30
hours per week at a rate of $24.40 per hour at a level 6, Step M.4
On July 13, 2009 the employing establishment indicated that appellant was working as a
part-time flexible employee (PTF) before her work stoppage, working approximately 20 to 30
hours each week. It was noted that for the period August 16, 2008 to February 27, 2009,
appellant was a full-time, regular employee, who was guaranteed 40 hours per week. The
employing establishment noted that any other employee in this situation with the same level/step
would earn the same base pay. During this time, appellant earned $27,170.00 in base pay, and
zero in night differential and Sunday premium. Furthermore, she was off work from March 1,
2008 through August 15, 2008 in a leave-without-pay status due to the work injury and received
wage-loss compensation. The employing establishment explained that, effective February 28,
2009, pursuant to her request appellant was moved into a fixed, part-time regular position, where
she worked 30 hours per week at a rate of $24.40 per hour at a level 6, Step M. It advised that
she should be compensated for the other 10 hours per week.
On September 10, 2009 OWCP found that appellant’s actual earnings as a part-time
regular modified mail processing clerk, effective February 28, 2009, fairly and reasonably
2

Appellant has current conditions of major depression and adjustment reaction; and lumbar and sacral condition.

3

The record reflects that appellant was working full time 40 hours a week until November 2007. In 2008 she was
provided a modified position of 40 hours per week as a lobby clerk. Appellant noted that in February 2009 she was
provided a part-time position of a mail processing clerk for 35 hours per week.
4

The description of duties included that she screen customers entering the lobby to identify eligible automated
postal center (APC) transactions, know what APC transactions were available for the customer, and educated the
customer regarding the transactions. Additionally, she was to monitor the drop box, provide feedback to customers
and employees, encourage the use of APC machine by customers, maintain the appearance of the store by setting up,
arranging and replenishing merchandise and postal forms, be neat and presentable, wear something that identified
her as an employee, practice good customer service, and use the greet, inquire, suggest and thank (GIST) techniques
to communicate with customers. The physical requirements included that she stand/sit and walk intermittently, use
a chair with support as necessary and push/pull or lift up to 15 pounds intermittently.

2

represented her wage-earning capacity. It found that, based on actual earnings, appellant no
longer had a loss of wage-earning capacity and reduced her wage-loss benefits to zero.
On September 14, 2009 counsel for appellant requested a telephonic hearing, which was
held on December 10, 2009. Appellant continued filing claims for wage-loss compensation.
In a February 22, 2010 decision, OWCP denied appellant’s claims for wage-loss
compensation. It referred to the September 10, 2009 wage-earning capacity decision as one that
denied claims for wage-loss compensation beginning February 28, 2009.
Counsel filed an application for review of the February 22, 2010 decision on
March 15, 2010.
In an April 21, 2011 order remanding case, the Board found that appellant’s wage-loss
claims were actually requesting modification of the wage-earning capacity decision. The Board
set aside the February 22, 2010 decision and remanded the case for OWCP to apply the proper
standard of review and to issue an appropriate merit decision.5
Upon remand, OWCP further reviewed the record and by decision dated October 1, 2014,
OWCP denied modification of the September 10, 2009 wage-earning capacity decision, as
appellant had not met any of the three criteria for modifying the decision.
On October 6, 2014 appellant requested a telephonic hearing, which was held on
April 17, 2015. Counsel argued that OWCP failed to address whether the original rating was in
error or whether she was retrained or otherwise vocationally rehabilitated. He further argued that
appellant was retrained for another job which resulted in a loss of her wage-earning capacity.
Counsel indicated that the original position was based upon a modified make-shift position and
did not provide the same amount of work hours as her original preinjury position and that she
was entitled to compensation for the difference in work hours. Appellant testified that she had
accepted the part-time job and was placed in the position as a result of her injury. She explained
that the employing establishment was transferring clerks to various locations and she was unable
to transfer as a result of the medication she was taking, which affected her driving ability.
By decision dated July 27, 2015, the OWCP hearing representative affirmed the
October 1, 2014 decision, finding that appellant had not established a basis for modifying the
2009 loss of wage-earning capacity. She found that the job on which the wage-earning capacity
was based was a valid job and not odd-lot or makeshift.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

5

Docket No. 10-1146 (issued April 21, 2011).

3

wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
OWCP procedures provide that, if a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance, the claims examiner will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.7
Chapter 2.1501 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wageearning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has changed; or (3) the claimant has been vocationally rehabilitated. OWCP
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met. If OWCP is
seeking modification, it must establish that the original rating was in error, that the injury-related
condition has improved or that the claimant has been vocationally rehabilitated.8
ANALYSIS
On September 10, 2009 OWCP found that appellant’s actual earnings as a part-time
regular modified mail processing clerk, effective February 28, 2009, fairly and reasonably
represented her wage-earning capacity and reduced her wage-loss benefits to zero.
Counsel argued that OWCP failed to address whether the original rating was in error or
whether appellant was retrained or vocationally rehabilitated. He further argued that she had
been retrained for another job that resulted in a loss of her wage-earning capacity, that the
original position was based upon a modified make-shift position and did not provide the same
amount of work hours as her original preinjury position, and that she was entitled to
compensation for the difference in work hours.
The Board finds no error in the original wage-earning capacity determination. The record
reflects and appellant does not contest that she had the capacity to earn wages as modified mail
processing clerk. Counsel argues that she should have been rated based upon a 40-hour
workweek and that she should be allowed 10 hours per week additional compensation. The
Board finds that this position was medically and vocationally suitable and reasonably represented
her wage-earning capacity. Furthermore, appellant requested to be transferred to this position
and the employing establishment confirmed in a July 13, 2009 letter that appellant was a parttime flexible employee (PTF) at the date of injury and before her work stoppage, working

6

Katherine T. Kreger, 55 ECAB 633 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Wage-Earning Capacity, Chapter 2.1501
(June 2013).
8

Id. at Chapter 2.1501.3.a(1) (June 2013).

4

approximately 20 to 30 hours each week. The Board notes that her wage-earning capacity was
based upon a 30-hour workweek.
Counsel’s argument that appellant was retrained for another job which resulted in a loss of
her wage-earning capacity is contradicted by the record. Appellant requested to be transferred to
the part-time modified position. Her argument that she wanted to continue in her full-time
position but was concerned about being transferred due to her medication is not supported by the
record.
Counsel also argued that the original position was based upon a modified make-shift
position and did not provide the same amount of work hours as her original preinjury position.
He argued that she was entitled to compensation for the difference in work hours. The Board
finds that the modified mail processing clerk job which appellant accepted contained a clear
position description, identified the title of the job, had a set schedule, and had clearly articulated
the duties of the position. It was not a temporary position. In fact appellant had worked in this
position since February 28, 2009. She has provided no evidence that she was unable to perform
the duties of the modified position, there is no indication that appellant needed assistance from
her supervisor or his coworkers to fulfill the assigned duties of her position or that she worked in
a self-directed manner or schedule. The Board finds that OWCP has established that the position
was a bona fide position.
The Board further notes that counsel did not argue that there was material change in the
injury-related condition or argue that her accepted conditions had changed so as to prevent her
from performing the job of a modified mail processing clerk.
The burden of proof is on the party attempting to show a modification of the wageearning capacity. In this case, appellant has not submitted any medical evidence establishing a
material change in the nature and extent of her injury-related conditions. She has not shown that
she was retrained or otherwise vocationally rehabilitated or that the original wage-earning
capacity was erroneous.9 Appellant therefore did not meet her burden of proof to establish that
modification of the wage-earning capacity determination was warranted.
CONCLUSION
The Board finds that appellant has failed to establish modification of the September 10,
2009 wage-earning capacity.

9

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the July 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

